Citation Nr: 0516961	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from September 1971 
to June 1973.  He had no service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's April 2002 claim for 
service connection for type II diabetes mellitus.  At the 
veteran's request, a videoconferencing hearing was held 
before the undersigned in April 2005 in connection with the 
appeal.  A transcript of the hearing was prepared and is of 
record.  

During a April 2005 videoconferencing hearing, the veteran 
testified that he had been told at a VA Agent Orange 
screening examination three years earlier that he had a skin 
disorder diagnosed as chloracne.  The veteran has not filed a 
formal or informal claim for service connection for 
chloracne.  If the veteran desires to do so, he should submit 
a claim to the VA RO.  


FINDING OF FACT

Diabetes mellitus type II was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred in active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO provided the veteran with a VCAA notice 
in June 2002 which complied with the timing requirements of 
Pelegrini II since it was issued before the initial 
adjudication of the claim.  

The June 2002 letter also complied with the content 
requirements of a VCAA notice.  The letter informed the 
veteran concerning the information and evidence necessary to 
substantiate his claim for service connection for diabetes 
mellitus type II.  The letter explained to the veteran which 
information or evidence VA needed from him and what he could 
do to help with the claim.  The RO informed the veteran that 
it would help him obtain private treatment records if he 
completed Release of Information forms that would enable the 
RO to obtain such records on his behalf.  Copies of the forms 
were enclosed.  The letter explained the entitlement criteria 
for an award of service connection and explained the evidence 
necessary to support the claim.  The RO advised the veteran 
as to what VA would do to assist him in the development of 
the evidence to support his claim.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the documents 
provided to the veteran in connection with his claim, 
including the rating decision and the statement of the case, 
have had the cumulative effect of informing him of the need 
to submit everything in his possession to VA.  The veteran 
was advised that evidence which would substantiate his claim 
would include all competent evidence bearing upon the 
essential components of a successful claim of service 
connection: (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

In addition, the duty to assist the veteran has also been 
satisfied.  All known relevant medical records have been 
obtained and have been reviewed by both the RO and the Board.  
The Board is not aware of additional relevant medical 
evidence that is not of record and for which reasonable 
procurement efforts have not been made.  

Although the veteran reported at his hearing and in a July 
2003 statement that an Agent Orange screening examination had 
been performed in Danville, Illinois.  However, while the 
report of any such examination is not of record, the outcome 
of this appeal is not, in the circumstances shown in the 
record, being determined by medical evidence.  The medical 
principle that herbicide exposure causes diabetes mellitus 
type II is recognized in the law and is not in dispute.  

The issue on appeal is involves the question of whether the 
veteran was exposed to herbicides in service.  Because the 
Board is presently finding that the veteran was not so 
exposed (i.e., he is not a veteran of Vietnam service and no 
competent evidence is of record otherwise indicating such 
exposure), the examination report is not relevant to that 
inquiry and its absence from the appellate record does not 
prejudice the veteran's service connection claim.  

The Board notes that an element of the duty to assist is to 
provide a medical examination with medical nexus opinion.  VA 
regulations require that a medical examination or medical 
opinion be provided if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but: (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury, or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established injury in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2004).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

In the present case, the veteran's claim is based on 
allegations of exposure to herbicides within the continental 
United States and is being decided on that basis.  As noted 
above, procurement of medical evidence regarding a nexus 
between herbicide exposure and diabetes mellitus would not 
resolve the exposure question.  Accordingly, the Board 
concludes that a current examination would serve no useful 
purpose and that VA has fulfilled the duty to assist the 
veteran in this case.  


The Merits of the Claim

The veteran argues that he incurred diabetes mellitus type II 
as a result of in-service stateside exposure to herbicides 
during stateside service with the U.S. Marine Corps.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including diabetes mellitus, are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

VA regulations provide that service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
see Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate that diseases deemed by law to be 
associated with herbicide exposure may be presumed to be due 
to such exposure during active military, naval, or air 
service, even though there is no record of such disease 
during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e) (2004).  

First, the record does not support a grant of service 
connection for diabetes on a presumptive basis, as the 
veteran did not serve in Vietnam.  

Further, the preponderance of the evidence is against the 
claim of service connection on a direct basis.  Service 
medical records contain no reference to complaints or 
findings suggestive of diabetes mellitus or exposure to 
herbicides.  
Postservice medical evidence consists of private medical 
records from several physicians which show that the veteran 
has noninsulin-dependent diabetes mellitus type II that was 
diagnosed in 1997 (i.e., approximately 20 years after 
service) and that he has been treated for various 
complications of the disorder, including diabetic 
retinopathy, diabetic neurotrophic ulcers and diabetic 
nephropathy.  Consequently, the veteran does not qualify for 
an award of service connection on a direct basis or under the 
statutory one-year presumption of service incurrence that 
applies to various chronic diseases, including diabetes 
mellitus.  

In support of his claim the veteran submitted a July 2003 
statement from a private physician who reported having 
treated him for many years.  The physician explained that if 
what the veteran is stating about his exposure to Agent 
Orange is true, such exposure may have continued to the 
development of peripheral neuropathy and type II diabetes 
mellitus.  

However, there is no competent evidence to indicate that the 
veteran was exposed to an herbicide agent during active 
military service.  As noted above, the veteran did not serve 
in Vietnam or in any other location outside of the 
continental United States.  He nonetheless asserts that he 
was exposed to herbicides while assigned to a training 
support unit at Quantico, Virginia.  He maintains that the 
training ground was set up as a replica of a Viet Cong 
village, and that it was regularly sprayed with a chemical 
defoliant to duplicate the conditions of combat in Vietnam.  
He states that Vietnam veterans told him that the substance 
sprayed was the same as that used in Vietnam.  

However, the veteran's account of herbicide exposure is 
unsupported, and there is no basis to research such an 
account.  First, the National Personnel Records Center (NPRC) 
reported in August 2002 that the veteran was not exposed to 
herbicides.  While the veteran has claimed such exposure, the 
only suggestion is the veteran's account of having been so 
informed by Vietnam veterans.

It is well-settled that the Board may not resort to 
speculation in its fact-finding.  38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  For the Board to rely upon the 
veteran's account of such exposure would be such an exercise 
in speculation.  

The veteran was discharged from the Marine Corps in the pay 
grade of E-3, and while not in reliance upon the ultimate 
disposition of this matter, his responsibilities and access 
to such information in such a rank would not have placed him 
in the position to be an accurate reporter of such exposure.   
This was clearly not an assignment or grade level that would 
be expected to give him access to reliable information 
regarding the Government's use of such a drastic defoliation 
technique that was being used in a war environment.  In the 
absence of such information, an effort to document the 
claimed exposure at Quantico is not warranted.  See 
38 U.S.C.A. § 5103A(a)(2); see also Wensch v. Principi, 15 
Vet App 362 (2001) (VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim).  

While the veteran presently reports that he was informed of 
such exposure by unnamed veterans of the Vietnam conflict, 
such a report is entirely too remote to be of any probative 
value.  Apart from the fact that the veteran's informants are 
unnamed and unidentified, their ranks, duty positions, 
alleged assignments to Vietnam, and sources of information as 
to how the informants were aware of herbicide exposure are 
unstated and undiscoverable.  Such remote information is not 
a basis upon which to further research the veteran-
appellant's claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
diabetes mellitus type II was incurred in service or is in 
any way related to service.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


ORDER

Service connection for type II diabetes mellitus is denied.  



	                        
____________________________________________
	Vito A. Clementi 
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


